Name: Council Regulation (EEC) No 1417/81 of 19 May 1981 amending Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/4 Official Journal of the European Communities 28 . 5. 81 COUNCIL REGULATION (EEC) No 1417/81 of 19 May 1981 amending Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows THE COUNCIL OF THE EUROPEAN COMMUNITIES, will not deliver milk or milk products for 12 months from the day on which the application is lodged and that he will keep on his holding for a minimum period of six months from the same date a number of suckler cows or replacement in-calf heifers which is at least equal to that for which the premium has been granted . Direct farm sales of milk or milk products from the producer to the consumer shall not, however, prevent the premium from being granted.' 2 . Article 3 is hereby replaced by the following : 'Article 3 1 . The amount of the premium shall be fixed at 20 ECU for each suckler cow held by the producer on the day on which application is lodged. Having regard to the Treaty establishing the European Economic Communty, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1 357/80 (4) provides for the granting of a premium for maintaining suckler cows ; whereas it is necessary to fix the amount of that premium for the 1981 /82 marketing year ; whereas the purpose of that premium is to ensure that pro ­ ducers specializing in quality beef are able to maintain their incomes at a satisfactory level ; Whereas experience gained during the 1980/81 marketing year has shown the need to establish a Community list of beef breeds to ensure that the premium is uniformly applied throughout the Community ; whereas it is also necessary to lay down certain conditions for the application of the premium and, in particular, the definition of suckler cows and the replacement of the cows present on the holding ; Whereas the grant of the premium entails the under ­ taking to refrain from delivering milk or milk products during the period of the undertaking ; whereas, however, direct farm sales of limited quanti ­ ties of these products from the producer to the consumer should be permitted, It shall be paid in one single payment. The amount of the premium shall be financed by the guarantee Section of the European Agricultural Guidance and Guarantee Fund. As from the 1982/83 marketing year, such financing shall be limited to 75 % of the premium amount. 2 . Within a limit of 20 ECU for each cow, Member States shall be authorized to grant nation ­ ally an additional premium, provided that the grant of such premium does not give rise to discrimination between stock farmers in one and the same Member State .' 3 . Article 5 (4) is hereby replaced by the following : '4 . "Suckler cow" shall mean a cow or replace ­ ment in-calf heifer as referred to in Article 2 (2) belonging to a meat-producing breed or the offspring of a cross with one such breed and forming part of a herd used for rearing calves for meat production , the holder of which delivers neither milk nor products . Within the meaning of this Regulation , pure bred cows belonging to the breeds listed in the Annex shall not be considered meat-producing breeds . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1357/80 is hereby amended as follows : 1 . Article 2 (2) is hereby replaced by the following : '2 . Grant of the premium shall , in addition, be subject to an undertaking by the applicant that he (!) OJ No C 75, 3 . 4 . 1981 , p . 59 . (2) OJ No C 90, 21 . 4 . 1981 , p . 101 . (3) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). ( «) OJ No L 140 , 5 . 6 . 1980, p . 1 . 28 . 5 . 81 Official Journal of the European Communities No L 142/5 4. The Annex to this Regulation shall be added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, the premium may be granted in the case of cows belonging to one of the breeds listed in the Annex or the offspring of a cross between such breeds, provided that they are crossed with bulls of meat-producing breeds and form part of a herd used for rearing calves for meat production , the holder of which delivers neither milk nor milk products .' It shall apply from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI No L 142/6 Official Journal of the European Communities 28 . 5 . 81 ANNEX List of cattle breeds referred to in Article 5 (4), second paragraph  Angler Rotvieh (Angeln)  RÃ ¸d dansk malkerace (RDM)  Ayrshire  Armoricaine  Bretonne Pie-noire  Dexter  Fries-Hollands (FH), franÃ §aise frisonne pie noire (FFPN) Friesian-Holstein , Holstein , Black and White Friesian, Red and White Friesian, Frisona Italiana, Zwartbonten van Belgie / pie noire de Belgique, Sortbroget dansk malkerace (SDM)  Groninger Blaarkop  Guernsey  Jersey  Kerry  Malkekorthorn  MontbÃ ©liarde  Pezzata Rossa Valdostana  Reggiana  Tarentaise  Tarina  Valdostana Nera